Citation Nr: 1042240	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-03 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 
1985 to November 1985 and active duty from September 1990 to July 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for degenerative 
disc disease of the lumbar spine and assigned a 10 percent 
disability evaluation effective from July 20, 2003, the day 
following the Veteran's separation from service.  The Veteran 
expressed disagreement with the rating assigned in that decision, 
and in a January 2007 rating decision, the RO increased the 
evaluation assigned the Veteran's service-connected lumbar spine 
disability to 20 percent effective from July 20, 2003.  

In January 2010, the Board remanded the issue on appeal for 
additional development.  Since then, the development has been 
completed and the issue is, once more, before the Board for 
adjudication.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine 
(lumbar spine disability) is manifested by complaints of pain and 
limitation of motion, without ankylosis of the spine or fractured 
vertebrae.  

2.  From January 30, 2009, degenerative disc disease of the 
lumbar spine has resulted in mild neurological symptoms in the 
left leg, to include radiating pain with decreased sensation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285-5295 (2002-2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

2.  From January 30, 2009, the criteria for a separate 10 percent 
evaluation based on neurological impairment of the left lower 
extremity, as due to degenerative disc disease of the lumbar 
spine, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
      
With respect to the issue adjudicated herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the claim adjudicated herein, a February 2004 
letter fully satisfied the duty to notify provisions of  VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate this issue; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist her in obtaining evidence, but that it was 
her responsibility to provide VA with any evidence pertaining to 
this claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

The Court has held that VCAA notice is not required under 
circumstances where a claim for service connection is granted, a 
rating and an effective date are assigned, and the claimant files 
an appeal as to the evaluation assigned to that grant.  See 
Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court 
held that, "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an initial rating for his service 
connected lumbar spine disability essentially falls within this 
fact pattern.  Clearly, no further section 5103(a) notice is 
required for this initial rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications that contain notice of VA's rating 
criteria, her appellate rights, a summary of relevant evidence, 
citations to applicable law, and a discussion of the reasons for 
the decision made by the agency of original jurisdiction.  In 
short, the procedural requirements of the law have been 
satisfied.  No further due process development of notification of 
this increased rating claim is required.  

With respect to VA's duty to assist, the Veteran's service 
treatment records and VA medical records have been obtained and 
associated with the claims file.  The Veteran was afforded 
pertinent VA examinations in July 2004,  May 2009, and March 
2010.  38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that, 
collectively, the VA examinations obtained in this case are 
adequate as they were predicated on a review of the claims folder 
and medical records contained therein; contain a description of 
the history of the disability at issue; and document and consider 
the Veteran's complaints and symptoms.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4) (2009).  Thus, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is available 
and not part of the claims file.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the issue 
adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran is seeking an increased disability rating for 
degenerative disc disease of the lumbar spine, which is currently 
evaluated as 20 percent disabling under Diagnostic Code 5243. 

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 26, 
2003.  68 Fed. Reg. 51454 (Aug. 27, 2003). The record reveals 
that service connection for the Veteran's lumbar spine disability 
was granted from July 2003; therefore, the Board will evaluate 
the Veteran's claim under both the criteria in the VA Schedule 
for Rating Disabilities in effect at the time of her filing and 
the current regulations in order to ascertain which version would 
accord her the highest rating.  According to VAOPGCPREC 7-2003 
(Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent it conflicts with the precedents of the 
United States Supreme Court (Supreme Court) and the Federal 
Circuit.  Karnas is inconsistent with Supreme Court and Federal 
Circuit precedent insofar as Karnas provides that, when a statute 
or regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a new 
statute or regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the rule 
that the Veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective date of the new regulations.

The Veteran was notified of the pertinent regulations and the 
criteria for rating general diseases of the spine.  Thus, the 
Board's decision to proceed in adjudicating this claim does not, 
therefore, prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Under the former criteria, the disabilities of the back are 
evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003).  

Lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 and limitation of motion of the lumbar spine 
was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Under Diagnostic Code 5295, lumbosacral strain warrants a 
noncompensable evaluation if there are slight subjective symptoms 
only.  A 10 percent evaluation is warranted if it is manifested 
by characteristic pain on motion.  A 20 percent evaluation is 
assigned for muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in a standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

Under Diagnostic Code 5292, limitation of motion of the lumbar 
spine warrants a 10 percent evaluation if it is slight, a 20 
percent evaluation if it is moderate or a 40 percent evaluation 
if it is severe.  

Under Diagnostic Code 5289, ankylosis of the lumbar spine 
warrants a 40 percent evaluation if it is favorable or a 50 
percent evaluation if it is unfavorable.  

Diagnostic Code 5293, the criteria for intervertebral disc 
syndrome, provides for a 10 percent rating where the back 
condition resulted in incapacitating episodes having a total 
duration of at least one week, but less than 2 weeks during the 
past 12 months.  A 20 percent rating was assigned where 
intervertebral disc syndrome was manifested with incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months.  A 40 percent rating 
was where intervertebral disc syndrome was manifested with 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  "Incapacitating 
episodes" was defined in Note (1) as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
Note (2) also allowed the veteran to be rated separately for 
musculoskeletal and neurological manifestations under appropriate 
diagnostic codes if it would result in a higher combined 
evaluation for the disability. 
The most recent amendment to 38 C.F.R. § 4.71a (i.e., the amended 
criteria) changed the Diagnostic Codes for spine disorders to 
5235 to 5243, and spine disorders are now rated under the General 
Rating Formula for Diseases and Injuries of the Spine.

The amended rating criteria now define normal range of motion for 
the various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. 
Further, the normal ranges of motion for each component of spinal 
motion are the maximum that can be used for calculation of the 
combined range of motion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 
(Aug. 27, 2003).

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of motion 
were not provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical Association 
Guides to the Evaluation of Permanent Impairment, 2nd ed., 
(1984), which is the last edition of the Guides that measured 
range of motion of the spine using a goniometer.  See 
supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  
In other words, even though pre-2003 regulations did not define 
normal range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating spine 
disabilities under the old criteria.

Under the amended criteria, Diagnostic Code 5237 provides that a 
rating of 10 percent is assignable for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees.  A rating of 20 percent is assignable for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees.  A 40 percent rating is assignable 
where forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Under the Diagnostic Code 5243, effective September 26, 2003, a 
40 percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  Id. at Note (2).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995). Functional loss may be due to due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2009).  Weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse are relevant factors in regard to joint disability. 38 
C.F.R. § 4.45 (2009).  Painful, unstable, or malaligned joints, 
due to a healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

Pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a veteran's service-
connected disability.  38 C.F.R. § 4.14 (2009).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several evaluations under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).

The VA treatment records show that the Veteran has consistently 
complained of back pain.  In July 2004, the Veteran was afforded 
a VA examination during which the examiner noted a history of 
degenerative disc disease of the lumbosacral spine since 2001 
with sciatica since 2003.  Neurological findings were negative.  
The Veteran reported pain and stiffness in the low back with 
increased pain after walking 30 minutes or standing 20 minutes at 
a time.  She noted stiffness when waking up in the morning and a 
decrease in pain upon being active.  She denied bowel or bladder 
incontinence.  She reported being incapacitated for three weeks 
in December of 2003 due to her back.  Range of motion testing 
showed flexion to 90 degrees, limited to 70 degrees due to pain.  
The Veteran was able to sit in a chair and remove her shoes with 
range of motion to 90 degrees without pain.  Backward extension, 
flexion, and rotation were to 30 degrees with pain.  The examiner 
noted no instability, fatigue, lack of endurance, or 
incoordination upon repetitive motion testing.

Thereafter, from November 2005 and continuing to the present, the 
Veteran reported a sensation of radiating pain in the right hip 
and thigh, back of knee and great toe, with frequent complaints 
of radiating pain.

In a January 2007 treatment record, the Veteran reported some 
mild improvement in her low back pain which was still bothersome.  
Range of motion findings were normal without pain with the 
exception of flexion which was limited to 60 degrees.

In a September 2008 VA treatment record, the Veteran indicated 
that symptoms of radiating pain in the right leg had cleared up, 
but that she had begun to experience symptoms of radiating pain 
in the left leg.  Neurological findings on examination were 
normal.

In a September 2009 VA examination, the Veteran complained of 
radiating pain in the right lower extremity triggered by walking, 
bending or stretching.  She also reported frequent falls due to 
pain in the back and right foot.  The examiner referenced a July 
2008 x-ray showing degenerative arthritis at the L1-L2 and L3-L4, 
and an August 2008 MRI showing a central disc bulge at the L4-L5.  
He also noted a January 2009 neurological evaluation indicating 
L4-L5 disc herniation, with somewhat controlled pain and a 
diminished sensation to the pinprick and monofilament testing on 
the left leg and below the knee in the L4-L5 and L5-S1 
distribution.  On examination, the September 2009 VA examiner 
noted that the thoracolumbar spine had straightening of the 
normal curvature and mild paravertebral muscle spasm was present 
throughout the lumbar spine.  There was tenderness on palpation 
and range of motion was extremely limited due to pain.  Forward 
flexion was to 56 degrees, but diminished to 50 degrees upon 
repetitive testing.  Extension was to 10 degrees with pain at the 
end point.  Left lateral flexion was to 20 degrees, diminished to 
10 degrees on repetitive testing with increasing pain.  Right 
lateral flexion was to 10 degrees with pain at the end point.  
Left lateral rotation was limited to 15 degrees with pain.  Right 
lateral rotation was to 20 degrees with pain.  The examiner noted 
no further evidence of limitation of motion due to pain, 
weakness, stiffness, or fatigability on repetitive testing.  
Findings were positive for low back pain on straight leg raising 
testing.  The examiner reported no obvious atrophy of the lower 
extremities.  Sensation was noted to be intact. The examiner 
noted that the Veteran walked with a pronounced limp, used a 
cane, and wore a back brace for support.  X-rays of the lumbar 
spine showed a spinal canal that was low-normal in size with a 
central disc bulge at L4-L5 and no significant compromise of the 
dural space; no other abnormalities were noted.  The diagnoses 
included mild degenerative disc disease of the lumbar spine with 
herniated disc at L4-L5 and he noted that her history and 
examination findings were consistent with lumbar radiculopathy. 

Additionally, with regard the September 2009 findings, the VA 
examiner noted the Veteran's complaints of incontinence.  
Specifically, the Veteran reported some functional or stress 
urinary incontinence over the past six months since her back pain 
worsened and mobility became limited.  However, the VA examiner 
offered no opinion with regard to a relationship between the 
Veteran's neurological findings and reported stress incontinence 
and a lumbar spine disorder.  

In March 2010, the Veteran was afforded a VA examination.  The 
examiner noted that the nerves responsible for bowel and bladder 
function control exit the spinal cord at the L1-2 level, well 
above the L4-5 level, and would not have been affected by the 
Veteran's L4-5 disc bulge.  The examiner noted that the most 
recent MRI, and previous imaging reports going back to 1999, did 
not indicate any neural or spinal cord compromise at the L1-2 or 
L2-3 levels.  Thus, the examiner opined that the Veteran's stress 
incontinence symptoms were etiologically unrelated to the lumbar 
spine condition.   

Upon review of the complete record, the Board finds that the 
Veteran has submitted no persuasive evidence showing that a 
rating higher than 20 percent is warranted under the pertinent 
rating criteria for the spine.  Specifically, the medical 
evidence of record consistently shows a degenerative disc disease 
of the lumbar spine resulting in limitation of motion without 
evidence of flare-ups, incapacitating episodes, or any 
orthopedic, or other problems which would warrant an increased 
rating in excess of a 20 percent evaluation.  The Veteran does 
not exhibit severe limitation of motion of the spine nor is there 
evidence of severe lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295, 5292 (effective prior to September 26, 
2003).  The Veteran does not exhibit forward flexion of the 
thoracolumbar spine 30 degrees or less or ankylosis of the 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (effective from September 26, 2003).  Moreover, the 
evidence does not show incapacitating episodes as defined by the 
applicable regulation having a total duration of at least four 
weeks but less than six weeks in a 12 month period.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5295, 5243 (2002 & 2003).  
Although the Veteran has reported experiencing periods of flare-
ups during the appeal period, the record does not show documented 
periods of acute signs and symptoms that required bed rest 
prescribed by a physician and treatment by a physician.  The 
record contains no supporting objective documentation in this 
regard.  Further, the Board highlights the 2010 VA examiner's 
report indicating that the Veteran's stress incontinence was 
unrelated to the Veteran's degenerative disc disease.  

The Board has considered additional functional impairment due to 
factors such as pain, weakness, and fatigability.  See 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  Regarding 
range of motion, the evidence of record indicates the Veteran had 
pain upon range of motion testing and decreased range of motion 
upon repetition.  However, the Board notes that painful motion 
and limitation of motion due to pain have already been 
contemplated by the Veteran's current 20 percent disability 
rating.  Therefore, an increased rating on this basis, is not 
permissible.  See 38 C.F.R. § 4.14 (2009).  

Therefore, the Veteran's subjective complaints have been 
contemplated in the current rating assignment.  The overall 
evidence does not reveal a disability picture most nearly 
approximating a 40 percent evaluation even with consideration of 
whether there was additional functional impairment due to DeLuca 
factors.

The Board has also considered whether a higher evaluation is 
warranted under other diagnostic codes.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1995).  With regard to the arthritis of the 
lumbar spine, it is rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  As indicated above, 
an increased evaluation is not warranted based on limitation of 
lumbar spine motion.  Therefore, in this case, an increased 
rating is not warranted.

The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's lumbar 
spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, 
Note (1).  Based on the evidence of record, the Board finds a 
separate evaluation is warranted for neurological symptoms 
related to the Veteran's lumbar spine disability.  VA treatment 
records and VA examinations show that the Veteran has complained 
of neurological symptoms to include radiating  pain in the right 
lower extremity since November 2005, and in the left lower 
extremity since September 2008.  A July 2004 VA examination 
report and a September 2008 VA treatment record showed no 
evidence of neurological abnormality in the bilateral lower 
extremities, despite the Veteran's complaints.  A January 2009 
neurological evaluation indicated L4-L5 disc herniation, with 
somewhat controlled pain and a diminished sensation to the 
pinprick and monofilament testing on the left leg and below the 
knee in the L4-L5 and L5-S1 distribution.  On examination, a July 
2009 VA examiner noted that the Veteran's history and examination 
findings were consistent with lumbar radiculopathy. 

With respect to neurologic manifestations, DC 8520, addresses the 
sciatic nerve.  Incomplete paralysis of the sciatic nerve is 
rated 10 percent when mild, 20 percent when moderate, 40 percent 
when moderately severe, and 60 percent when severe with marked 
muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 (2009).  An 80 
percent rating is warranted for complete paralysis of the nerve 
when the foot dangles and drops and there is no active movement 
possible of the muscles below the knee, and flexion of the knee 
is weakened or (very rarely) lost.  Id.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

Based on the evidence of record, the Board finds the Veteran's 
neurological symptoms related to the service-connected lumbar 
spine disability to be mild in nature.  In this regard, symptoms 
are primarily manifested by decreased sensation in the lower left 
leg with radiating pain, without evidence of muscle atrophy.  
Although the record shows complaints of radiating pain in both 
legs, the record offers objective medical findings of 
neurological symptoms in the left leg only, since January 2009.  
The Board highlights that in a September 2008 VA treatment record 
the Veteran reported that neurological symptoms in the right leg 
had resolved.  Thus the Board finds that a separate 10 percent 
rating must be granted for the left leg exclusively, from January 
2009, the date of VA treatment records showing objective medical 
findings.  Therefore, a separate 10 percent disability evaluation 
is warranted for mild neurological symptoms in the left leg. 

The Board finds that an evaluation in excess 10 percent for 
neurological impairment is not warranted.  The Board finds that 
the Veteran's neurological symptoms are shown to be largely 
sensory, characterized by pain and decreased sensation in the 
left lower extremity, and are not shown to be moderate in degree 
as described for a higher 20 percent rating.  See 38 C.F.R. § 
4.124a Diagnostic Codes 8520.  Thus, the Board finds that an 
evaluation in excess of 10 percent for neurological impairment is 
not warranted.

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's lumbar spine 
disability with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Additionally, the 
Veteran's lumbar spine disability has not been shown to cause 
marked interference with employment beyond that contemplated by 
the Schedule for Rating Disabilities, have not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the disability.  
Regarding daily activities, the medical evidence of record shows 
some interference in that the Veteran cannot stand or walk for 
long periods of time; however, the Board finds that the 
impairment due to her service-connected lumbar spine condition is 
contemplated by the applicable schedular criteria as discussed 
above.  To the extent that the Veteran has asserted that she is 
entitled to a total rating based on individual unemployability 
due to service-connected disabilities to include the Veteran's 
service-connected lumbar spine disability, the Board notes that 
this issue was denied by the RO during the pendency of this 
appeal, and a statement of the case was issued in November 2007 
following receipt of a notice of disagreement.  However, the 
Veteran did not file a substantive appeal of this issue and she 
has indicated no further intention to pursue this matter.  

In short, there is no credible evidence in the record to indicate 
that the Veteran's service-connected degenerative disc disease of 
the lumbar spine causes impairment with employment over and above 
that which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has determined 
that referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

An initial rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.

From January 	`30,  2009, a separate 10 percent rating, but no 
more, is granted for left leg neurological impairment secondary 
to degenerative disc disease of the lumbar spine, subject to the 
law and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


